Case 1:19-cv-01703-REB Document 9 Filed 07/21/19 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF COLORADO


GIBRIL K. KARGBO,

     Plaintiff,
                                                          Case # 1:19-cv-1703
v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY, et al.

     Defendants.


                        NOTICE OF VOLUNTARY DISMISSAL
             PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(i)

           Since the filing of this Complaint, Defendants have approved Plaintiff Gibril K. Kargbo’s

long-delayed citizenship application. Mr. Kargbo became a citizen on July 16, 2019. As such, the

present lawsuit is moot and should be dismissed. Undersigned counsel contacted the Government

Defendant’s counsel and the Government consents to this dismissal.

           Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby voluntarily dismisses the instant

action with prejudice.




                                                                               /s/ James O. Hacking, III
                                                                 James O. Hacking, III, MO Bar # 46728
                                                                              Hacking Law Practice, LLC
                                                                     10900 Manchester Road, Suite 203
                                                                                     St. Louis, MO 63122
                                                                                         (O) 314.961.8200
                                                                                          (F) 314.961.8201
                                                                       (E) ​jim@hackinglawpractice.com

                                                                    ATTORNEYS FOR PLAINTIFF
Case 1:19-cv-01703-REB Document 9 Filed 07/21/19 USDC Colorado Page 2 of 2




                                    CERTIFICATE OF SERVICE

        I hereby certify that on July 21, 2019, the foregoing NOTICE OF VOLUNTARY

DISMISSAL was filed electronically with the Clerk of the Court to be served by operation of the

Court’s electronic filing system.



                                            s/ James. O. Hacking, III
                                            James O. Hacking, III, MO Bar # 46728
                                            Hacking Law Practice, LLC
